Citation Nr: 0719139	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to additional accrued benefits. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  He died in December 2001.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
 
In April 2004, the appellant perfected her appeal and elected 
to have the case decided without a hearing.  


FINDING OF FACT

1. The veteran died in December 2001; at the time of his 
death, the veteran had a pending claim for an initial rating 
higher than 30 percent for post-traumatic stress disorder. 

2. In a rating decision, dated October 2003, the RO 
adjudicated the pending claim for increase and increased the 
initial rating for post-traumatic stress disorder to 100 
percent, effective October 24, 1997.  

3. The appellant has been paid accrued benefits at the rate 
of 100 percent for the maximum two-year period of benefits 
accrued at any time during the veteran's life.




CONCLUSION OF LAW

As the veteran died before December 2003, there is no legal 
basis for granting accrued benefits beyond the maximum two-
year period of benefits accrued at any time during the 
veteran's life.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000 (2001).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  As the analysis 
below demonstrates, the appellant is not entitled to 
additional accrued benefits as a matter of law. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On October 24, 1997, the veteran's claim of service 
connection for post-traumatic stress was received at the RO. 

By a rating decision in August 1998, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
initial disability rating of 30 percent effective October 24, 
1997, the date of the receipt of the claim for service 
connection.  

In July 1999, the veteran's representative filed a timely 
notice of disagreement to the 30 percent rating, initiating 
an appeal to the Board.  As the claim was not finally 
adjudicated during the veteran's life, that is, by denial on 
appellate review, it was a pending claim at the time of the 
veteran's death in December 2001. 

In January 2002, the appellant filed a claim for accrued 
benefits.  

By a rating decision in October 2003, the RO adjudicated the 
pending claim for increase and increased the initial rating 
for post-traumatic stress disorder to 100 percent, effective 
October 24, 1997.  

The appellant was then paid accrued benefits at the rate of 
100 percent for the maximum two-year period of benefits 
accrued at any time during the veteran's life.

Legal Criteria

Where death of the veteran occurred on or after December 1, 
1962, periodic monetary benefits authorized under laws 
administered by the Department of Veterans Affairs, to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, referred to as accrued benefits, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such individual be paid to his spouse.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(a), (c) (West 2002); 38 C.F.R. 
§ 3.1000 (2002).  This version of 38 U.S.C.A. § 5121(a) was 
in effec at the time of the veteran's death in December 2001. 

During the pendency of the appeal, Congress amended 
38 U.S.C.A. § 5121(a) by deleting the limitation for accrued 
benefits "for a period not to exceed two years."  The 
amendment applies to deaths occurring on or after December 
16, 2003, the date of the enactment of the amendment.  
38 U.S.C.A. § 5121 (West Supp. 2007).  There was no change in 
the requirement that the application for accrued benefits 
must be filed within one year after the date of death.  38 
U.S.C.A. § 5121 (c) (West 2002 & Supp. 2007).  

As the veteran's death occurred in December 2001 before 
December 16, 2003, the two-year limitation on payment of 
accrued benefits under the version of 38 U.S.C.A. § 5121(a) 
in effect before the 2003 amendment applies.  

Analysis 

The appellant asserts that she is entitled to accrued 
benefits back to the date of receipt of the veteran's claim 
of service connection for post-traumatic stress disorder on 
October 24, 1997.  She argues that if VA limits the award of 
accrued benefits to the two-year period, she will be unjustly 
penalized by VA's failure to timely adjudicate the pending 
claim for increase for post-traumatic stress disorder. 

While the Board understands the appellant's argument, and one 
that Congress also understood as Congress amended the law and 
deleted the limitation for accrued benefits "for a period 
not to exceed two years," the amended version of 38 U.S.C.A. 
§ 5151 (a) applies to deaths occurring on or after December 
16, 2003, the date of the enactment of the amendment.  
38 U.S.C.A. § 5121 (West Supp. 2007).  

As the veteran's death occurred in December 2001 before 
December 16, 2003, the two-year limitation on payment of 
accrued benefits under the version of 38 U.S.C.A. § 5121(a) 
in effect before the 2003 amendment applies.  

The Board does not have the legal authority to make an 
exception to the applicable law, that is, the version of 
38 U.S.C.A. § 5121(a) in effect at the time the veteran died 
in December 2001, which limited accrued benefits for a period 
not to exceed two years. 

As the appellant has already been paid accrued benefits at 
the rate of 100 percent for the maximum two-year period of 
benefits accrued at any time during the veteran's life, there 
is no basis under 38 U.S.C.A. § 5121(a) in effect at the time 
of the veteran's death in December 2001 for additional 
accrued benefits.  

The United States Court of Appeals for the Federal Circuit 
has upheld that 38 U.S.C.A. § 5121(a), in effect before the 
2003 amendment, limits recovery of accrued benefits for a 
maximum two year period at any time during the veteran's 
lifetime.  Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004). 

In accordance with 38 U.S.C.A. § 5121(a) in effect at the 
time of the veteran's death in December 2001, and under the 
precedent opinion in Terry, which is binding on the Board, 
there is no legal authority to pay accrued benefits for a 
period exceeding two years.


ORDER

Entitlement to additional accrued benefits is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


